 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIC V. KERSTEN, #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   ALEJANDRO G. ROMERO
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 6:19-po-00013 JDP
12                       Plaintiff,               STIPULATION AND ORDER TO VACATE
                                                  REVIEW HEARING
13    vs.
14    ALEJANDRO G. ROMERO,                        JUDGE: Hon. Jeremy D. Peterson
15                      Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto through their
19   respective counsel that the review hearing scheduled for September 25, 2019 at 10:00 a.m. be
20   vacated in light of Mr. Romero’s compliance with all conditions of unsupervised probation and
21   complete payment of the financial penalty imposed.
22          On March 20, 2019, the Court ordered a deferred entry of judgment and sentenced Mr.
23   Romero to 7 months of unsupervised probation with the conditions that he obey all laws and pay
24   a total fine obligation of $215.00by August 20, 2019. The docket reflects that Mr. Romero’s
25   payment in the amount $232.50 was received on August 2, 2019.
26   ///
27   ///
28   ///
 1            Given that Mr. Romero has paid his fine in full and obeyed all laws the parties are
 2   requesting that the review hearing scheduled for September 25, 2019 at 10:00 a.m. be vacated.
 3                                                           Respectfully submitted,
 4
 5   DATED: September 23, 2019                        By:    /s/ Heidi Rieck
                                                             HEIDI RIECK
 6                                                           Acting Legal Officer
                                                             United States Department of Agriculture
 7
 8
                                                             HEATHER E. WILLIAMS
 9                                                           Federal Defender
10   DATED: September 23, 2019                        By:    /s/ Eric V. Kersten
                                                             ERIC V. KERSTEN
11                                                           Assistant Federal Defender
                                                             Attorney for Defendant
12                                                           ALEJANDRO G. ROMERO
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MR
      ROMERO - Stipulation to Vacate Review Hearing    -2-
 1                                                    ORDER
 2            The above stipulation in Case No. 6:19-po-00013 JDP is accepted and adopted as the
 3   order of this court. The hearing currently set for September 25, 2019 is vacated.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:       September 25, 2019
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MR
      ROMERO - Stipulation to Vacate Review Hearing    -3-
